USDC IN/ND case 3:20-mj-00059-MGG document 1 filed 06/16/20 page 1 of 6




                                             /s/Michael G. Gotsch, Sr.
USDC IN/ND case 3:20-mj-00059-MGG document 1 filed 06/16/20 page 2 of 6
USDC IN/ND case 3:20-mj-00059-MGG document 1 filed 06/16/20 page 3 of 6
USDC IN/ND case 3:20-mj-00059-MGG document 1 filed 06/16/20 page 4 of 6
USDC IN/ND case 3:20-mj-00059-MGG document 1 filed 06/16/20 page 5 of 6
USDC IN/ND case 3:20-mj-00059-MGG document 1 filed 06/16/20 page 6 of 6




                       /s/Michael G. Gotsch, Sr.
